FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Register Inscription No. 175 Santiago, April 1, 2014 Ger. Gen. No. 34/2014 Mr. Carlos Pavez T Superintendent of Securities and Insurance Superintendence of Securities and Insurance Alameda No. 1449 Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph 2 of Law 18,045 and the provisions of General Norm N° 30 of the Superintendence, and duly authorized, I hereby inform you of the following significant event: (i) our subsidiary Empresa Nacional de Electricidad S.A. has subscribed contacts for the construction of the os Condores hydro project, which is located at the VII region of Chile. The total investment is US$ 661.5 million. The Hydro Power plant will use the resources from the Laguna el Maule reservoir. The plant is expected to begin commercial operation in October 2018; (ii) On April 1, 2014, there was awarded the of civil works contract to the Ferrovial Agroman consortium. Effects on results of the aforementioned investment are not quantifiable to date. Sincerely, Ignacio Antoñanzas Alvear General Manager c.c. Santiago Stock Exchange Chilean Electronic Stock Exchange Brokers Exchange of Valparaiso Banco Santander Santiago – Representatives of Bond Holders Risk Rating Commission Enersis - Santa Rosa 76 - Teléfono: (56 - 2) 2 3534400 - Casilla 1557 – Correo Central - Santiago - Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:April 2, 2014
